DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: On page 3, lines 22-27, all mention of the claims should be deleted.  
Appropriate correction is required.
Claim Objections
Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should not refer to two sets of claims with different features. Note also that claim 22 is written as a “use” claim, and is not a proper statutory claim as written.  See MPEP § 608.01(n).  Accordingly, the claim 22 has not been further treated on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 is written as a “use” claim (see MPEP §2173.05(q)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because it is written as a “use” claim without any positively-claimed steps (see MPEP §2173.05(q)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crabtree et al (U.S. Patent Application Publication 2019/0375158 A1).
Regarding claim 1, Crabtree et al (see the entire document, in particular, paragraphs [0005], [0006], [0050], [0059], [0060], [0065], [0093], [0100], [0102], [0106], [0108], [0109], [0112], [0135], [0146], [0147], [0156], [0162] and [0179]; Figures 1, 1b, 1c, 3 and 7) teaches a process for chemical smoothing of a plastic part (see paragraph [0006] (method of post-processing a AM (or additive manufacturing) part to improve the surface finish thereof) of Crabtree et al), including the steps of (a) temperature-controlling the plastic part to a first temperature (see paragraph [0059] (controlling an AM part temperature and controlling a solvent temperature wherein the solvent temperature is greater than the AM part temperature (i.e., first temperature and second temperature)) of Crabtree et al); (b) temperature-controlling solvent vapor including a solvent to a second temperature (see paragraph [0059] (controlling an AM part temperature and controlling a solvent temperature wherein the solvent temperature is greater than the AM part temperature (i.e., first temperature and second temperature)) of Crabtree et al); (c) subjecting the plastic part to the solvent vapor temperature-controlled to the second temperature for a particular duration (see paragraphs [0059] (controlling an AM part temperature and controlling a solvent temperature wherein the solvent temperature is greater than the AM part temperature (i.e., first temperature and second temperature)), [0060] (cause solvent vapor to condense on the AM part for a predetermined processing time), [0065] (relationship between surface roughness and exposure time (Figure 3)) and [0135] (part is fully exposed to solvent introduced into the chamber) of Crabtree et al), wherein (c)(i) the subjecting of the plastic part to the solvent vapor has the result that an outer layer of the plastic part is liquefied (see paragraphs [0005] (solvent dissolves some of the rough outer surface of the AM part to enhance the surface smoothness, gloss and mechanical properties of the AM part) and [0179] ( the polymer grains in the upper layer (of the AM part) are dissolved and redistributed to form a smooth boundary layer) of Crabtree et al); and (d) discharging at least a portion of the solvent vapor after the particular duration (see paragraphs [0050] (venting the processing chamber to extract solvent vapor from the processing chamber) and [0108] (processing chamber 108 is vented and the solvent vapor is removed) of Crabtree et al), wherein (d)(i) the plastic part is stationary from commencement of the temperature-controlling of the plastic part until termination of the discharging of the solvent vapor (see paragraph [0093] (at least one AM part is placed in the processing chamber 108 and onto a support structure 109) of Crabtree et al).
Regarding claim 2, see paragraphs [0135] (at least one AM part is placed in processing chamber 408), [0146] (chilled air (i.e., filled with gas), or the like, is delivered into processing chamber 408) and [0059] (controlling an AM part temperature and controlling a solvent temperature wherein the solvent temperature is greater than the AM part temperature (i.e., first temperature and second temperature)) of Crabtree et al).
Regarding claims 3 and 4, see paragraph [0100] (a predetermined dose of liquid solvent is transferred from the dosing chamber 104a to the solvent heater coil 104c (i.e., the second chamber) which heats the solvent to vapor; the solvent is heated to a predetermined temperature) and Figures 1a – 1c of Crabtree et al.
Regarding claim 5, see paragraph [0102] (solvent from solvent dosing/heating system 104 (specifically, the solvent heater coil 104c (i.e., the second chamber) is introduced into chamber 108) and Figure 1a of Crabtree et al.
Regarding claim 6, see paragraph [0102] (solvent is instantly drawn into chamber 108) of Crabtree et al.
Regarding claim 7, see paragraphs [0109] (extraction/drying step is repeated) and [0156] (dry the processed part) of Crabtree et al.
Regarding claim 11, see paragraphs [0112] (the process is repeated as desired) and [0162] (the process is repeated as desired) of Crabtree et al.
Regarding claim 12, see paragraph [0106] (exposure time differs for different polymer parts) of Crabtree et al.
Regarding claim 13, see paragraphs [0102] (dosing quantity is the amount of solvent required to fully saturate the vapor phase) and [0147] (dosing quantity is the amount of solvent required to fully saturate the vapor phase) of Crabtree et al.
Allowable Subject Matter
Claims 15-20 are allowable over the prior art references currently of record.
Claims 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references currently of record, alone or in combination, disclose, suggest or teach an apparatus for chemical smoothing of a plastic part, including a drive element, a closable connection connecting the first chamber and the second chamber, and wherein the drive element is transferable from an initial position to an end position such that the transferring of the drive element from the initial position to the end position has the result that the solvent vapor is introduced from the second chamber into the first chamber if the solvent vapor is present in the second chamber and a closable connection between the first chamber and the second chamber is open (as recited in claim 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arizaga (WO 2018/17734 A1) is directed to a process of, and apparatus for, smoothing of a plastic part. The translation is of RU 2625848 C1 (cited by Applicant).    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/             Primary Examiner, Art Unit 1742